DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
Response to Amendment and Status of Claims
Applicant's amendment, filed 10/14/2020, has been entered. Claims 1, 3, 5, 6, 8, 10, 12, and 13 are amended, claim 4 is cancelled, and no claims are newly added. Accordingly, claims 1-3 and 5-16 are pending and considered in this Office Action.
In the interest of the clarity of the record, Applicant’s amendment has obviated the rejections based on the teachings of Wald. Specifically, Wald teaches 36.05 wt% Mn which would not be encompassed by the claimed ‘about 40%’ because ‘about’ has been accorded the special definition in the specification at Paragraph 0030.
Additionally, Applicant’s amendments have obviated the rejection under 112b.
Claim Interpretation
In the interest of the clarity of the record, it is noted that ‘about’ has been defined at Paragraph 0030 of the instant specification as being +/- 1% and where about 1% is claimed, zero is not included.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sosrosoedirdjo et al. “Study on dental nonprecious cast alloys” NPL (attached).
Regarding claims 1, 2, and 5, Sosrosoedirdjo et al. teaches a cast (Title), 20 Ni-40Cu-40 Mn ternary alloy (Abstract). The dental cast alloys are described in wt% (“1. Introduction”).
Claims 1-3, 5-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (U.S. 3,725,052; Of Record).
Regarding claim 1, Kikuchi teaches a non-magnetic resilient manganese-copper-nickel alloy (Fig 16D “Mn42.73%,Cu56.09%,Ni1.18%”; weight percent as described in Abstract and Col. 2 lines 8-14) that is produced by melting manganese in a furnace and then the remaining elements of the alloy are added to prepare the molten metal alloy. The molten alloy is then poured into a mold to form ingots (meeting claimed ‘as-cast’ limitation; Col. 3 lines 19-30).
Regarding claims 2 and 3, Kikuchi teaches the alloy as applied to claim 1 above and Fig 16D includes the alloy “Mn42.73%,Cu56.09%,Ni1.18%” (meeting claimed features requiring Ni to be the ternary element in an amount of 1% to not more than 10% Ni).
Regarding claim 5, Kikuchi teaches the alloy as applied to claim 1 above and Fig 16D includes the alloy “Mn42.73%,Cu56.09%,Ni1.18%” (meeting claimed feature requiring alloy to contain 40 to 50% Mn).
Regarding claim 6, Kikuchi teaches a process for making a non-magnetic resilient manganese-copper-nickel alloy (Fig 17C “Mn 49.45%, Cu 40.39%, Ni 10.16%”; weight percent as described in Abstract and Col. 2 lines 8-14). Specifically, the alloy is produced by melting manganese in a furnace and then the remaining elements of the alloy are added to prepare the molten metal alloy. The molten alloy is then poured into a mold to form ingots (meeting claimed ‘as-cast’ limitation; Col. 3 lines 19-30) and then subject to further treatment (Col. 3 lines 30-37 directed to forging, rolling, or swaging to provide a desired shape followed by heat-treatment; see Fig. 17C “as tempered by cooling at 100°C/hour after heating at 600°C for 1 hour…”). Kikuchi’s heat-treatment at 600°C for 1 hour anticipates the claimed aging at a temperature in the range of 300°C to 600°C for a time period.
With regard to the limitation requiring the as-cast article to include intradendritic regions and a cellular morphology ranging from about 1% to about 80% of the alloy, it is anticipated that Kikuchi’s casting would produce and possess such a microstructure absent evidence to the contrary.
With regard to the limitation requiring the age-hardening to impart “a plate-like precipitated phase in the intradendritic regions of the as-cast article, it is anticipated that Kikuchi’s heat-treatment at 600°C for 1 hour would produce such a microstructure absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
It has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).

Regarding claim 7, Kikuchi teaches the process as applied to claim 6 above and further teaches that the heat-treatment is for 1 hour (Figure 17C).
Regarding claim 10, Kikuchi teaches a non-magnetic resilient manganese-copper-nickel alloy (Fig 17C “Mn 49.45%, Cu 40.39%, Ni 10.16%”; weight percent as described in Abstract and Col. 2 lines 8-14) that is produced by melting manganese in a furnace and then the remaining elements of the alloy are added to prepare the molten metal alloy. The molten alloy is then poured into a mold to form ingots (meeting claimed ‘as-cast’ limitation; Col. 3 lines 19-30) and then subject to further treatment (Col. 3 lines 30-37 directed to forging, rolling, or swaging to provide a desired shape followed by heat-treatment; see Fig. 17C “as tempered by cooling at 100°C/hour after heating at 600°C for 1 hour…”). Kikuchi’s heat-treatment at 600°C for 1 hour anticipates the claimed aging at a temperature in the range of 300°C to 600°C for a time period.
With regard to the limitation requiring the as-cast article to include intradendritic regions and a cellular morphology ranging from about 1% to about 80% of the alloy, it is anticipated that Kikuchi’s casting would produce and possess such a microstructure absent evidence to the contrary.
With regard to the limitation requiring the age-hardening to impart “a plate-like precipitated phase in the intradendritic regions of the as-cast article, it is anticipated that Kikuchi’s heat-treatment at 600°C for 1 hour would produce such a microstructure absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
As such, it is anticipated that the Mn-Cu-Ni alloy of Kikuchi would possess the claimed microstructural features in view of the anticipatory composition and casting and heat-treatment processes absent evidence to the contrary.
Regarding claim 11, Kikuchi teaches the as-cast article as applied to claim 10 above and Fig 17C teaches the alloy “Mn 49.45%, Cu 40.39%, Ni 10.16%” where the ternary element is nickel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi as applied to claims 6 and 10, individually, above.
Regarding claim 8, Kikuchi teaches the process as applied to claim 6 above but teaches that the composition includes 10.16 wt% Ni which exceeds the upper claimed bound of ‘not more than 10% nickel’. 
However, the person of ordinary skill in the art would find 10.16 wt% Ni to be reasonably close to the value of 10% nickel, which is encompassed by the claimed range. 
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
In the instant case, the proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
Regarding claim 9, Kikuchi teaches the process as applied to claim 8 above and further teaches that the heat-treatment is for 1 hour (Figure 17C).
Regarding claim 12, Kikuchi teaches the process as applied to claim 11 above but teaches that the composition includes 10.16 wt% Ni which exceeds the upper claimed bound of ‘not more than 10% nickel’. 
However, the person of ordinary skill in the art would find 10.16 wt% Ni to be reasonably close to the value of 10% nickel, which is encompassed by the claimed range. 
It has been held that ‘a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
prima facie one skilled in the art would have expected them to have the same properties.
Regarding claim 13, Kikuchi teaches the process as applied to claim 12 above and further teaches that the heat-treatment is for 1 hour (Figure 17C).
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi as applied to claims 11-13 above, and further in view of Trumble et al. (U.S. 2013/0094989 A1; Of Record and available as prior art under 102(a)(1) with no applicable exceptions).
Regarding claims 14-16, Kikuchi teaches the as-cast article as applied to claims 11, 12, and/or 13 above but fails to teach that the article is a plumbing valve or fitting.
Trumble et al. (hereinafter “Trumble”) teaches a copper-manganese alloy (Paragraph 0010; Claim 1) and at least a ternary element (Paragraph 0024; Claim 4 recites Ni) that is cast (Paragraph 0020).
Compellingly, Trumble teaches that a technical effect of the alloy is that the alloy has a narrow freezing range as compared to other alloys and achieves a low cost of manufacture (Paragraph 0013) such that the alloy is suitable for plumbing applications because the alloy is lead-free (Paragraph 0013). Trumble expressly discloses the use of the alloy for casting of plumbing valves and fittings in Paragraph 0025.
The ordinarily skilled artisan would find it obvious with a predictable and reasonable expectation of success to use the alloy of Kikuchi for plumbing valves or fittings because the alloys achieve low cost of manufacture while being lead-free (Trumble Paragraphs 0013 and 0025).
Response to Arguments
Applicant's amendments, filed 10/14/2020, have obviated the teachings of Wald as described in the Response to Amendment section above. The amendments also overcame the previously relied upon example (Fig. 16B of Kikuchi) but two examples of Kikuchi now meet the amended claims (Fig. 16D and Fig. 17C).
Additionally, new art has been found that encompasses the amended claims 1, 2, and 5 (see Sosrosoedirdjo NPL which teaches a cast 20Ni-40Cu-40Mn alloy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA MARIE MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731